Citation Nr: 0520507	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability in the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for an inguinal hernia.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for psychiatric 
disability.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1999 to March 
2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO denied entitlement to service connection 
for the following:  1) hearing loss disability in the right 
ear; 2) tinnitus; 3) sinusitis; 4) hypertension; 5) a stomach 
disorder; 6) an inguinal hernia; 7) migraine headaches; and 
8) psychiatric disability.  Those are the only issues 
currently on appeal to the Board.


REMAND

During the pendency of the appeal, the appellant requested a 
video conference with a member of the Board.  That video 
conference was scheduled for October 2004.

In October 2004, the  appellant requested that his video 
conference be rescheduled.  The undersigned Veterans Law 
Judge approved that request; however, that video conference 
has not yet been rescheduled.

By a rating action in August 2004, the RO denied the 
appellant's claims of entitlement to service connection for 
ulcer disease and anemia.  The appellant submitted a timely 
Notice of Disagreement with respect to those decisions; 
however, the RO was not able to issue a Statement of the Case 
(SOC) before the case was transferred to the Board in 
September 2004.

In June 2005, the RO requested that the Board temporarily 
return the case, so that it could issue the appellant an SOC 
with respect to the issues of entitlement to service 
connection for ulcer disease and anemia.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions: 

1.  Schedule the appellant for a video 
conference with a Veterans Law Judge.

2.  Issue an SOC with respect to the 
claims of entitlement to service 
connection for ulcer disease and anemia.  
If the appellant completes his appeal by 
filing a timely substantive appeal on 
either or both of the aforementioned 
issues, return those issues to the Board 
for appellate consideration.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2004). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The appellant 
need take no action unless he is notified to do so.  It must 
be emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

